DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on February 8, 2022:
Claims 1-20 are pending;
The specification objection stands;
The claim objection is withdrawn in light of the amendment.
The double patenting rejection stands in light of the Terminal Disclaimer.
Terminal Disclaimer
The terminal disclaimer filed on February 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,601,074 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Specification
The disclosure remains objected to because of the following informalities: the status of some of the prior U.S. application listed in the first paragraph of the application should be updated since they have matured into a U.S. patent.   Appropriate correction is required.
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material 
In the case of the instant application, the claimed invention is specifically directed to gaseous storage structures (see last 3 lines of claim 1 for example) and this feature is held to be a critical aspect of the particular invention of the instant application.  As such, the materials for the gaseous oxygen storage structure disclosed in the instant application, refer to a non-patent literature document, incorporated by reference to such.  However, since this subject matter is held to be critical to the instant invention, the incorporation by reference of a non-patent literature document to this subject matter is not proper.
Response to Arguments
Applicant’s response filed February 8, 2022 did not address this issue, therefore the objection stands.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the Faradaic solid-state energy storage device of at least claim 1 comprising the particular first electrode, solid electrolyte and second electrode in combination with the gaseous storage structure in communication with one or more of the particular first electrode, solid electrolyte or second electrode, for storing a gas comprising the non-metal.
The closest prior art of record would appear to be U.S. Patent Application No. 2017/0069932 which discloses of similar first electrode, solid electrolyte and second electrode but neither this reference nor the remaining cited prior art of record teach or suggest of such further including a gaseous storage structure in communication with one or more of the particular first electrode, solid electrolyte or second electrode, for storing a gas comprising the non-metal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725